Exhibit 10.59

 

Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Fifth Amendment

To

Wholesale Product Purchase Agreement

This Fifth Amendment to Wholesale Product Purchase Agreement (this “Fifth
Amendment” is made as of November 13, 2019, (the “Amendment Effective Date”), by
and between Priority Healthcare Distribution, Inc., doing business as CuraScript
SD Specialty Distribution, a Florida corporation having offices at 255
Technology Park, Lake Mary, Florida 32746, (“Distributor”), and United
Therapeutics Corporation (“UT”), a Delaware corporation having offices at 1040
Spring Street, Silver Spring, Maryland.  Distributor and UT are each referred to
in this Agreement as a “Party,” collectively, the “Parties.”

WHEREAS, the Parties entered into that certain Wholesale Product Purchase
Agreement dated as of January 1, 2018, as amended, (the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement as provided herein, with
effect from the Amendment Effective Date.

NOW THEREFORE, In consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

1.    Exhibit B, Section II shall be deleted in its entirety and replaced with
the following:

[***]









Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

 

2.    The following row is deleted from the table in Exhibit B, Section III
(Service Fees): 

 

 

 

[***]

[***]

[***]

 









Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

3.    The following row is added to the table in Exhibit B, Section III (Service
Fees) and is intended to cover all services related to the [***]:

 

 

 

[***]

[***]

[***]

 

4.    Exhibit F shall be deleted in its entirety and replaced with the Exhibit F
attached hereto.

5.    Except as amended and supplemented hereby, all of the terms and conditions
of the Agreement shall remain and continue in full force and effect and apply
hereto.

[signature page follows]









Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

In witness whereof, each of the undersigned, duly authorized, has executed this
Fifth Amendment, effective as of the Amendment Effective Date.

 

 

 

 

 

Priority Healthcare Distribution, Inc.

    

United Therapeutics Corporation

 

 

 

 

 

 

By:

/s/ Earl English

 

By:

/s/ Kevin T. Gray

 

 

 

 

 

Print Name:

Earl English

 

Print Name:

Kevin T. Gray

 

 

 

 

 

Title:

President, Curascript SD

 

Title:

SVP, Strategic Operations

 

 

 

 

 

Date:

11/15/2019 – 1:41 PM CST

 

Date:

Nov 18, 2019

 









Certain information (marked as [***]) has been excluded from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Exhibit F

[***]

 



